Case 1:08-cv-00042-BMC-PK Document 1515 Filed 10/12/18 Page 1 of 4 PageID #: 27038



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK

  ____________________________________
                                      )
  PRECISION ASSOCIATES, INC., et al., )
  on behalf of themselves             )                 Case No.: 08-CV-00042 (BMC) (PK)
  and all others similarly situated,  )
                                      )                 SETTLEMENT CLAIMS
                          Plaintiffs, )                 ADMINISTRATION STATUS
                                      )                 REPORT
              v.                      )
                                      )
  PANALPINA WORLD                     )
  TRANSPORT (HOLDING) LTD., et al.,   )
                                      )
                          Defendants. )
  ____________________________________)

             Plaintiffs write to update the Court regarding the progress of settlement claims

  administration.     Since Class Counsel’s August 14 Status Report, the Claims Administrator

  completed its high-level review to certain categories of claimants identified in prior status reports

  and mailed claim determination letters to all claimants.

             The Claims Administrator mailed claims determination letters to all claimants on

  September 28, and on the same day posted notice on the claims administration website that these

  letters were mailed. The Claims Administrator also updated the Frequently Asked Questions

  portion of the website to provide claimants with additional information about the internal

  objection process and to provide further background on the surcharges referenced in the claims

  determination letters.

             The claims determination letters informed claimants of their eligible claimed purchase

  amounts for each question of the claim form and outlined the internal objection process. Both

  the claims determination letter and the claims administration website inform claimants: (1) that

  they may object to the Claims Administrator if they disagree with their determination; (2) that all


  531804.2
Case 1:08-cv-00042-BMC-PK Document 1515 Filed 10/12/18 Page 2 of 4 PageID #: 27039



  objections must be postmarked by October 29, 2018; and (3) what information must be included

  in an objection.

             The eligible claimed purchase amount identified in the claim determination letter reflects

  the total number of dollars, pounds, and/or shipments that the Claims Administrator has

  determined is eligible for a pro rata distribution from the various settlement pots after its review

  of claims. Because the ultimate award to any claimant is based on a pro rata distribution to all

  approved claimants (as then approved by the Court), the claim determination letters did not tell

  the claimant the estimated dollar award amount that it will receive. Class Counsel will file

  estimated dollar award amounts in conjunction with their motion to distribute settlement funds.

             Once the Claims Administrator reviews all timely objections, it will determine the merits

  of the objections and mail final determination letters to all objecting claimants. The Claims

  Administrator will endeavor to complete its review and finalize determinations as quickly as

  possible, with the goal of completing its review and mailing of all final determination letters

  within 45 days of the objection deadline. Once final determinations are made, Class Counsel

  will move the Court for authority to distribute funds in accordance with the Claims

  Administrator’s recommendations.           To the extent any claimants object to the Claims

  Administrator’s final determination, the final determination letters will provide instructions on

  how to file objections with the Court.

             Concurrent with the filing of this status report, the Claims Administrator will post this

  Status Report on the claims administration website. Class Counsel expects to file their motion

  for distribution of settlement funds within 90 days of the objection deadline. If intervening

  events cause our expectation to change, Class Counsel will file a status report on the progress of

  claims administration 90 days after the objection deadline.




  531804.2                                           2
Case 1:08-cv-00042-BMC-PK Document 1515 Filed 10/12/18 Page 3 of 4 PageID #: 27040



  Dated: October 12, 2018             Respectfully submitted,

                                      s/ Anna M. Horning Nygren
                                      W. Joseph Bruckner
                                      Heidi M. Silton
                                      Anna M. Horning Nygren
                                      Craig S. Davis
                                      LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                      100 Washington Avenue South, Suite 2200
                                      Minneapolis, MN 55401
                                      T: (612) 339-6900
                                      F: (612) 339-0981
                                      E-mail: wjbruckner@locklaw.com
                                              hsilton@locklaw.com
                                              amhorningnygren@locklaw.com
                                              csdavis@locklaw.com

                                      Daniel E. Gustafson
                                      Daniel C. Hedlund
                                      Michelle J. Looby
                                      Joshua J. Rissman
                                      GUSTAFSON GLUEK PLLC
                                      Canadian Pacific Plaza
                                      120 South 6th Street, Suite 2600
                                      Minneapolis, MN 55402
                                      T: (612) 333-8844
                                      F: (612) 339-6622
                                      E-mail: dgustafson@gustafsongluek.com
                                             dhedlund@gustafsongluek.com
                                             mlooby@gustafsongluek.com
                                             jrissman@gustafsongluek.com




  531804.2                               3
Case 1:08-cv-00042-BMC-PK Document 1515 Filed 10/12/18 Page 4 of 4 PageID #: 27041



                                      Christopher Lovell
                                      Gary S. Jacobson
                                      Ian T. Stoll
                                      Merrick S. Rayle
                                      Benjamin M. Jaccarino
                                      LOVELL STEWART HALEBIAN
                                      JACOBSON LLP
                                      61 Broadway, Suite 501
                                      New York, NY 10006
                                      T: (212) 608-1900
                                      F: (212) 719-4775
                                      E-mail: clovell@lshllp.com
                                              GSJacobson@lshllp.com
                                              istoll@lshllp.com
                                              msrayle@sbcglobal.net
                                              bjaccarino@lshllp.com

                                      Adam J. Zapala
                                      COTCHETT, PITRE & MCCARTHY, LLP
                                      San Francisco Airport Office Center
                                      840 Malcolm Road, Suite 200
                                      Burlingame, CA 94010
                                      T: (650) 697-6000
                                      F: (650) 697-0577
                                      E-mail: azapala@cpmlegal.com

                                      Interim Co-Lead Counsel for Plaintiffs




  531804.2                              4
